Citation Nr: 0608122	
Decision Date: 03/21/06    Archive Date: 03/29/06

DOCKET NO.  05-34 653	)	DATE
	)
	)


THE ISSUE

Whether an August 1979 decision of the Board of Veterans' 
Appeals (Board) that found no obvious error in prior Board 
decisions of October 1960 and September 1971 for denying 
service connection for a chest condition should be revised or 
reversed on the grounds of clear and unmistakable error 
(CUE).


REPRESENTATION

Moving party represented by:  Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel


INTRODUCTION

The veteran served on active duty from April 1946 to 
September 1947 and from January 1951 to June 1951.  This 
matter comes before the Board from a motion by the veteran 
alleging CUE in Board decisions issued on October 1960, 
September 1971, and August 1971.  


FINDINGS OF FACT

1.  In a December 1959 rating decision, the RO determined 
that a rating decision of May 1949 which granted service 
connection on the basis of aggravation for the residuals of 
empyema left chest with associated asthmatic bronchitis 
involved CUE.  

2.  In an October 1960 decision, the Board denied the 
veteran's claim for restoration of service connection for 
residuals of empyema.  

3.  In a September 1971 decision, the Board concluded that 
the October 1960 Board decision was final and that evidence 
received since that decision was insufficient to establish a 
new factual basis on which service connection for a chest 
disability could be granted.  

4.  An August 1979 Board decision held that there was no 
obvious error in the 1960 and 1971 decisions.

5.  The record does not suggest that any of the correct 
pertinent facts, as they were known at that time, were not 
before the Board at the time of the August 1979 decision.

6.  The August 1979 Board decision did not involve improper 
application of statutory and regulatory provisions extant at 
the time of the decision.

7.  The veteran has not otherwise demonstrated an error in 
the August 1979 Board decision that, had it not been made, 
would have manifestly changed the outcome of the decision at 
the time it was made.



CONCLUSION OF LAW

The veteran's allegations of CUE in the August 1979 Board 
decision, which found no obvious error in prior Board 
decisions of October 1960 and September 1971 for denying 
service connection for a chest condition, fail to establish a 
basis for revision on the grounds of CUE.  38 U.S.C.A. §§ 
5109A, 7111 (West 2002 & Supp. 2005); 38 C.F.R. §§ 20.1400-
20.1404 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Procedural Background

In a May 1949 rating decision, the RO granted service 
connection and assigned a 10 percent rating for empyema 
residuals of left chest with thickened pleura left (rated as 
pleurisy purulent).  In a July 1950 rating decision, the RO 
increased the rating to 30 percent for empyema, residuals of, 
left chest with thickened pleura left.  A January 1957 rating 
decision recharacterized the disability as residuals of 
empyema with associated asthmatic bronchitis.

In a March 1959 rating decision, the RO proposed to sever 
service connection for residuals of empyema with associated 
asthmatic bronchitis.  According to the RO, the evidence 
showed that the veteran had a chest condition prior to his 
first period of service and that his condition was not 
adversely influenced by any incident of service.  The RO 
stated that the veteran's chest condition subsequent to 
discharge was the same as it was prior to service.  The RO 
noted that the veteran subsequently had a brief second period 
of service, during which time the veteran's preexisting chest 
condition was not aggravated.  Therefore, the RO concluded 
that the original grant of service connection for residuals 
of empyema with asthmatic bronchitis constituted CUE; 
therefore, the RO proposed that service connection be 
severed. 

In a September 1959 report, the Director of Compensation and 
Pension Services stated that the case had been 
administratively reviewed and that they concurred with the 
proposal to sever service connection for residuals of empyema 
with associated asthmatic bronchitis.

In a December 1959 rating decision, the RO determined that 
the rating decision of May 1949 which granted service 
connection on the basis of aggravation for the residuals of 
empyema left chest with associated asthmatic bronchitis 
involved CUE.  Consequently, the RO severed service 
connection.  The veteran appealed that decision to the Board.  

In an October 1960 decision, the Board denied the veteran's 
claim for restoration of service connection for residuals of 
empyema.  The Board found that the evidence of record showed 
no increase in severity of the veteran's preexisting chest 
pathology during service.  The Board found that the 
manifestations reported during each period of service were a 
continuation of those which preexisted service and that 
treatment was given merely for acute exacerbations of the 
preexisting chest condition.  The Board explained that 
entitlement to restoration of service connection for 
veteran's chest disorder had been reviewed under the laws and 
regulations which were in effect at the time service 
connection was discontinued.  The Board found that there was 
no reasonable theory upon which service connection by 
aggravation could be maintained.  The Board concluded that 
the evidence clearly and unmistakably established that the 
veteran's preexisting respiratory abnormality was not 
aggravated during active service and that the grant of 
service connection for residuals of empyema, associated with 
asthmatic bronchitis, constituted CUE.  

In rating decisions dated in February 1970 and July 1970, the 
RO denied the veteran's claim for service connection for a 
chest condition.  In a September 1971 decision, the Board 
concluded that the October 1960 Board decision was final and 
that evidence received since that decision was insufficient 
to establish a new factual basis on which service connection 
for a chest disability could be granted.  In particular, the 
Board found that the veteran's chest disorder preexisted 
service and that there was no increase in disability during 
service.  

In August 1979, the Board issued a decision reconsidering the 
prior 1960 and 1971 Board decisions.  The Board stated that 
although the veteran may have experienced some acute 
exacerbations of symptomatology during service, it was clear 
that the same problems preexisted service and that any 
ongoing treatment was ameliorating.  The Board noted that the 
inservice examinations revealed an old empyema with pleural 
thickening, with no significant change in the nature and 
extent of the preservice residuals during service.  The Board 
noted the veteran's statement contained in a 1947 
hospitalization report that he experienced periodic episodes 
of pleuritic pain in the site of the operation since the 1938 
rib resection.  The Board determined that there was no 
increase in the symptoms or the chronic pathology during 
either period of service.  The Board also determined that the 
veteran did not have any pertinent superimposed disease or 
injury.  The Board concluded that the evidence clearly 
demonstrated that there was no adequate basis for a 
determination of aggravation of the veteran's preexisting 
chest disability during service.  The Board thus held that 
there was no obvious error in the 1960 and 1971 Board 
decisions.

In a September 2000 decision, the Board found that new and 
material evidence had been submitted to reopen the veteran's 
claim for service connection for residuals of empyema with 
asthmatic bronchitis.  The Board then remanded the case to 
the RO for additional development.  In a December 2003 
decision, the Board ultimately granted service connection for 
residuals of empyema with asthmatic bronchitis.  In granting 
the claim, the Board weighed the positive and negative 
medical opinions of record and afforded the veteran the 
benefit of the doubt.  

II.  Legal Criteria for CUE

A decision issued by the Board is final.  38 U.S.C.A. §§ 
7103, 7104(a); 38 C.F.R.   § 20.1104 (2003).  However, the 
law provides that a final Board decision may be revised or 
reversed on the grounds of CUE.  38 U.S.C.A. §§ 5109A(a), 
7111(a).  Review for CUE in a prior Board decision must be 
based on the record and the law that existed when that 
decision was made.  38 C.F.R. § 20.1403(b)(1).

Motions for review of prior Board decisions on the grounds of 
CUE are adjudicated pursuant to the Board's Rules of Practice 
at 38 C.F.R. §§ 20.1400-1411.  Pursuant to 38 C.F.R. 
§ 20.1404(b), the motion alleging CUE in a prior Board 
decision must set forth clearly and specifically the alleged 
CUE, or errors of fact or law in the Board decision, the 
legal or factual basis for such allegations, and why the 
result would have been different but for the alleged error.  
Non-specific allegations of failure to follow regulations or 
failure to give due process, or any other general, non-
specific allegations of error, are insufficient to satisfy 
the requirement of the previous sentence.  Motions that fail 
to comply with the requirements set forth in this paragraph 
shall be denied.  The Board notes that it has original 
jurisdiction to determine whether CUE exists in a prior final 
Board decision.

Clear and unmistakable error is defined in 38 C.F.R. § 
20.1403, and provides as follows:

(a)  General.  Clear and unmistakable error is a very 
specific and rare kind of error.  It is the kind of 
error, of fact or of law, that when called to the 
attention of later reviewers compels the conclusion, to 
which reasonable minds could not differ, that the result 
would have been manifestly different but for the error.  
Generally, either the correct facts, as they were known 
at the time, were not before the Board, or the statutory 
and regulatory provisions extant at the time were 
incorrectly applied.

(b)  Record to be reviewed.

(1) General.  Review for clear and unmistakable 
error in a prior Board decision must be based on 
the record and the law that existed when that 
decision was made.

(2)  Special rule for Board decisions issued on or 
after July 21, 1992.  For a Board decision issued 
on or after July 21, 1992, the record that existed 
when that decision was made includes relevant 
documents possessed by the Department of Veterans 
Affairs not later than 90 days before such record 
was transferred to the Board for review in reaching 
that decision, provided that the documents could 
reasonably be expected to be part of the record.

(c)  Errors that constitute clear and unmistakable 
error.  To warrant revision of a Board decision on the 
grounds of clear and unmistakable error, there must have 
been an error in the Board's adjudication of the appeal 
which, had it not been made, would have manifestly 
changed the outcome when it was made.  If it is not 
absolutely clear that a different result would have 
ensued, the error complained of cannot be clear and 
unmistakable.

(d)  Examples of situations that are not clear and 
unmistakable error. -

(1)  Changed diagnosis.  A new medical diagnosis 
that "corrects" an earlier diagnosis considered in 
a Board decision.
(2)  Duty to assist.  The Secretary's failure to 
fulfill the duty to assist.
(3)  Evaluation of evidence.  A disagreement as to 
how the facts were weighed or evaluated.

(e)  Change in interpretation.  Clear and unmistakable 
error does not include the otherwise correct application 
of a statute or regulation where, subsequent to the 
Board decision challenged, there has been a change in 
the interpretation of the statute or regulation.

(Authority: 38 U.S.C.A. §§ 501(a), 7111).

Prior decisions issued by the United States Court of Appeals 
for Veterans Claims (Court) concerning CUE in an RO decision 
provide a further framework for determining whether CUE 
exists in a Board decision.  The Court has defined CUE as an 
administrative failure to apply the correct statutory and 
regulatory provisions to the correct and relevant facts.  See 
Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 (1991).  A 
finding that there was such error "must be based on the 
record and the law that existed at the time of the prior . . 
. decision."  Russell v. Derwinski, 3 Vet. App. 310, 313-14 
(1992).  Subsequently developed evidence may not be 
considered in determining whether error existed in the prior 
decision.  Porter v. Brown, 5 Vet. App. 233, 235-36 (1993).  
The mere misinterpretation of facts does not constitute CUE.  
Thompson v. Derwinski, 1 Vet. App. 251, 253 (1991).  
Moreover, the error must be one that would have manifestly 
changed the outcome at the time that it was made.  Kinnaman 
v. Derwinski, 4 Vet. App. 20, 26 (1993).  "It is a kind of 
error, of fact or of law, that when called to the attention 
of later reviewers, compels the conclusion, to which 
reasonable minds cannot differ, that the results would have 
been manifestly different but for the error."  Fugo v. Brown, 
6 Vet. App. 40, 43 (1993).

III.  Analysis

When the RO granted service connection in 1949, VA regulatory 
provisions provided that for a disability resulting from 
personal injury or disease contracted in line of duty, or for 
aggravation of a preexisting injury or disease contracted or 
suffered in line of duty,. . . the United States will pay to 
any person thus disabled and who was honorably discharged a 
pension. . . but no pension shall be paid if the disability 
is the result of the person's own misconduct.  V.R. 1(a), 
Part I, Paragraph I(a) (1959).  For purposes of paragraph 
I(a) hereof, a preexisting injury or disease will be 
considered to have been aggravated by active military service 
as provided for therein where there is an increase in 
disability during active service unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  V.R. 1(a), Part I, Paragraph I (d) 
(1959).

Pursuant to regulations as in effect in 1959, once service 
connection was granted for a particular disability, it could 
be severed only upon a showing by VA that the rating decision 
granting service connection was clearly and unmistakably 
erroneous, and only after certain procedural safeguards were 
met.  See VAR 1105 (D)(1959); 38 C.F.R. 3.9 (a)(d) (1959).

When the Board reconsidered the 1960 and 1971 prior Board 
decisions in 1979, the 1960 and 1971 decisions were subsumed 
in the 1979 Board decision.  The determinative question in 
the instant case is whether there was obvious error (i.e. 
clear and unmistakable error) in the 1979 decision which 
determined that the 1960 and 1971 Board decisions were 
adequately supported by the evidence then of record and that 
further review did not reveal an omission of evidence or 
erroneous material finding to justify a determination of 
obvious error.  

At the time of the 1979 Board's decision, 38 U.S.C. 4003(a) 
provided that the determination of the section, when 
unanimously concurred in by the members of the section shall 
be the final determination of the Board, except that the 
Board on its own motion may correct an obvious error in the 
record, or may upon the basis of additional official 
information from the service department concerned reach a 
contrary conclusion.  Subsection (b) provided that when there 
was a disagreement among the members of the section the 
concurrence of the Chairman with the majority of members of 
such selection shall constitute the final determination of 
the Board, except that the Board on its own motion may 
correct an obvious error in the record, or may upon the basis 
of additional official information for the service department 
concerned reach a contrary conclusion.  38 U.S.C. 4003 (1979)

Under 38 C.F.R. 19.148 (1979), reconsideration of an 
appellate decision otherwise final under Rule 4 (section 
19.104) may be accorded by the Board of Veterans Appeals: (a) 
upon allegation of error of fact or law by a claimant or his 
representative or on the Board's own motion (38 U.S.C. 4003); 
(b) upon discovery of additional service department records 
(38 U.S.C.4003); or (c) on administrative review, when 
authorized by the Chairman or Vice Chairman under authority 
delegated in section 19.2(b).

As noted above, the 1960 Board decision upheld the December 
1959 RO rating decision which severed service connection for 
empyema.  The present case is not a review of a timely 
appealed severance of service connection.  Rather, this case 
involves review of a final 1979 Board decision.  Therefore, 
to prevail in this case, the veteran must show that the 1979 
Board decision was itself the product of CUE.  Although VA 
obviously had a onerous burden to meet in its 1959 rating 
decision, severing service connection and the subsequent 1960 
Board decision which, in essence, addressed the propriety of 
the severance, the veteran now bears the same burden to 
establish CUE in the 1979 decision.  See Daniels v. Gober, 10 
Vet. App. 474 (1997).  In addressing the veteran's arguments 
below, it becomes clear that this burden has not been met.

The veteran first argues that the government did not meet its 
burden of proof to show that the original grant of service 
connection was clearly and unmistakably erroneous.  It is 
argued that because the original grant was a matter of rating 
board judgment, it could not be considered CUE.  The veteran 
therefore maintains that the Board's 1979 decision to uphold 
the Board's 1960 and 1971 decisions constitutes CUE.  

This argument is merely a collateral attack on a final 
severance action (i.e. the October 1960 Board decision) that 
found that the grant of service connection in 1949 was 
clearly and unmistakably erroneous.  As such, it is now 
improper to conduct a full review, i.e., a determination of 
the factual and legal sufficiency of the previous decision.  
In Daniels v. Gober, 10 Vet. App. 474 (1997), the Court 
rejected the argument that an RO had committed CUE because 
there was no "substantial basis" for its decision.  The 
Court stated that the argument was "not a valid basis for a 
[clear and unmistakable error] claim" because it would 
require the Court to reweigh the evidence.  In light of 
Daniels, the Board can only conclude that it would be 
improper to now reweigh the evidence to determine whether 
there was a substantial basis for the October 1960 Board 
decision, which found that the severance of service 
connection was proper.  

Notwithstanding the holding in Daniels, the Board points out 
that its 1960 decision outlined a detailed factual bases for 
concluding that the veteran's disability preexisted service 
and was not aggravated by service.  For example, the Board 
noted that an entrance examination for his first period of 
service revealed an old thoracotomy scar, an old empyema, and 
pleural thickening.  The Board also noted that the veteran 
had been diagnosed with chronic pleuritis, secondary to 
postpneumatic empyema, which had its onset in 1938 with 
continuation of symptoms.  The Board then pointed out that 
the separation examination report noted that the veteran had 
a scar on his left posterior chest and pleural thickening in 
the left chest.  

With respect to his second period of service, the 1960 Board 
decision noted that the entrance examination made no notation 
of a chest disorder, although a chest x-ray study soon after 
entrance revealed pleural thickening and deformity of the 
left 7th and 8th ribs.  The Board acknowledged that the 
veteran reported for treatment in April 1951 for shortness of 
breath and an inability to breath.  The Board related, 
however, that there was no injury of the chest and no 
intercurrent disease of the respiratory system during 
service.  The Board also related that there was no increase 
in severity of the basic preexisting chest pathology during 
active duty.  The Board found that the manifestation reported 
during each period of service was a continuation of those 
which preexisted service.  

The Board also found that treatment was given merely for 
acute exacerbations of the preexisting chest condition.  The 
Board determined that the evidence clearly and unmistakably 
established that the respiratory abnormality was not 
aggravated during active service and that the grant of 
service connection for residuals of empyema, associated with 
asthmatic bronchitis, was clearly and unmistakably erroneous.

The veteran also argues that the 1979 Board decision failed 
to cite to any regulatory authority in support of its 
decision to affirm the severance of service connection.  In 
particular, the veteran maintains that the conclusion of law 
section in the 1979 Board decision was woefully inadequate.  
He claims that in the absence of specificity one can only 
conclude that the provisions of 38 C.F.R. §§ 3.9, 3.63(d) & 
(i) were not considered.  The 1979 Board decision was a 
reconsideration of the 1960 and 1971 Board decisions.  In 
1979, the Board cited 38 U.S.C. 4003 and 38 C.F.R. 19.148, 
which pertains to reconsideration of a final Board decision.  
A review of the 1979 decision does not show that 38 C.F.R. 
sections 3.9, 3.63(d) & (i) were considered.  

The Board emphasizes, however, that the failure to address a 
specific regulatory provision is merely harmless error unless 
it is shown that the outcome would have been manifestly 
different.  Fugo v. Derwinski, 6 Vet. App. 40, 44 (1993).  
The veteran cites 38 C.F.R. §§ 3.63(d) & (i) to support his 
contention that his preservice condition underwent an 
increased in severity and that VA did not make a finding that 
this increase was due to natural progress.  He states that 
clear and unmistakable evidence was needed to rebut the 
presumption of aggravation.  

In 1959, 38 C.F.R. 3.63(d) provided:  

. . . evidence which makes it obvious or manifest 
that the injury or disease under consideration 
existed prior to acceptance and enrollment for 
service will satisfy the requirements of the 
statute.  The requirement of the law is that claims 
to which the above-cited presumptions apply be 
denied only on the basis of evidence which clearly 
and unmistakably demonstrates that the disease did 
not originate in service, or if increased in 
service, was not aggravated thereby.

In 1959, 38 CFR 3.63(i) provided:

. . . injury or disease, apart from misconduct 
disease, noted prior to service or shown by clear 
and unmistakable evidence, including medical facts 
and principles, to have had inception prior to 
enlistment will be conceded to have been aggravated 
where such disability underwent an increase in 
severity during service unless such increase in 
severity is shown by clear and unmistakable 
evidence, including medical facts and principles, 
to have been due to the natural progress of the 
disease . . . Recurrences, acute episodes, 
symptomatic fluctuations, descriptive variations 
and diagnostic evaluations of a preservice injury 
or disease during service or at the time of 
discharge are not to be construed as establishing 
increase of disability in the absence of sudden 
pathological development or advancement of the 
basic chronic pathology during active service such 
as to establish increase of pre-existing disability 
during service. . .

The determination that a preexisting disability which 
increased in severity was not aggravated by service requires 
a finding that the increase in severity was due to the 
natural progress of the disease.  Where there is no increase 
in severity of the disability, however, the presumption of 
aggravation does not apply and no such specific finding need 
be made.  In its 1979 decision, the Board found that the 
while the veteran may have experienced some acute 
exacerbations of symptomatology during service, it was clear 
that the same problems preexisted service and any ongoing 
treatment was ameliorating.  The Board found that there was 
no increase in the symptoms or the chronic pathology during 
either period of active duty.  

The veteran is correct in that the Board did not make a 
specific finding that the veteran's complaints in service 
were not due to the natural progress of the disease.  
However, this omission was not error because the Board found 
that the veteran's condition did not increase in severity.  
In the instant case, the failure to cite to these regulatory 
authorities cannot be a valid basis for a CUE claim.  In 
other words, it is not argued that the correct facts as they 
were known at the time were before the adjudicator, or that 
the statutory or regulatory provisions extant at the time 
were incorrectly applied.  The veteran's argument that 38 
C.F.R. § 3.63 should have been applied would require the 
Board to revaluate the evidence considered in 1979.  However, 
to simply claim CUE on the basis that previous adjudication 
had improperly weighed and evaluated the evidence can never 
rise to the stringent definition of CUE.  See Fugo, 6 Vet. 
App. at 44.

The veteran notes that 38 C.F. R. §  3.9 provided that in 
order to sever service connection there must be CUE in the 
original grant of service connection and that the burden of 
proof was on the government to show that the grant was 
erroneous.  As noted above, the veteran argues that this 
regulation was not cited in the prior Board decisions.  
Therefore, it is argued that the Board decisions were clearly 
and unmistakably erroneous.  

A review of the prior Board decisions clearly reflects that 
this provision, although not cited, was applied.  The 1960 
Board decision states that the original grant of service 
connection was clearly and unmistakably erroneous and the 
subsequent Board decisions upheld this finding.  Thus, the 
fact that this provision was not cited in the decisions 
cannot amount to CUE.  In other words, the veteran has not 
established that the correct facts, as they were known at the 
time, were not before the Board or that the statutory and 
regulatory provisions extant at the time were incorrectly 
applied.

Next, the veteran argues that the 1979 Board decision was 
erroneous because it upheld the 1960 and 1971 Board decisions 
which failed to point out the specific regulation(s) the RO 
allegedly violated in 1949 when it granted service connection 
for empyema residuals of left chest with thickened pleura.  
This argument is also not a valid basis for CUE.  The 
criteria for severing service connection in 1959 was not 
restricted to a finding that the RO violated a particular 
regulation.  Rather, the criteria was that there be a finding 
that there was CUE in granting service connection.  The Board 
in its 1979 decision was required to make a determination as 
to whether there was obvious error in the 1960 and 1971 
decisions.  In 1979, the Board held that there were no 
obvious errors in these decisions.  They provided a complete 
rationale for its finding.  The veteran's argument alleging 
CUE based on the failure of Board decisions to point out what 
regulations the RO violated cannot amount to CUE.  As with 
the other arguments, this argument also fails to show that 
the correct facts or correct law were not applied in any of 
the Board's decisions.  As such, the argument cannot be the 
basis for CUE.

Although not mentioned in the veteran's motion, the Board 
notes that the 1979 Board decision did not specifically 
address private medical opinions dated in 1971, which 
indicate that the veteran's respiratory condition was 
incurred in and/or aggravated by service.  However, the 1971 
Board decision referred to this evidence, but found that the 
evidence submitted since the October 1960 decision did not 
establish a new factual basis on which service connection for 
a chest disability could be granted.  It cannot be inferred 
that the Board did not consider this evidence simply because 
it did not discuss it.  See Eddy v. Brown, 9 Vet. App. 52, 58 
(1996).  Also, in reviewing the 1971 Board decision which 
addressed this evidence, the 1979 Board decision, in effect, 
considered this evidence.  Even assuming for discussion 
purposes that the evidence was not considered, such could not 
be the basis for CUE, as the controlling legal criteria 
guiding the Board's 1979 decision was whether the prior 1960 
and/or 1971 Board decision contained obvious error.  
Therefore, it would have been inappropriate for the Board to 
weigh and balance evidence in its 1979 reconsideration 
decision.  

It is interesting to note that the Court's review of Board 
decisions as to CUE in prior decisions is limited to whether 
the Board's conclusion was "arbitrary, capricious, an abuse 
of discretion, or not in accordance with the law," and 
whether the decision was supported by an adequate statement 
of reasons or bases.  See Russell 3 Vet. App. at 315; see 
also 38 U.S.C. sections 7261 (a)(3)(A), 7104 (d)(1).  The 
arbitrary, capricious and abuse of discretion is a very high 
standard of review.  Therefore, it is doubtful that the Court 
would reverse on this ground.  Additionally, from a review of 
the prior Board decisions, it appears that they provided 
adequate reasons and bases for their conclusions.  

The Board also finds that CUE is not shown by the fact that 
service connection for residuals or empyema with asthmatic 
bronchitis was eventually granted by the Board in a December 
2003 decision, as a determination concerning CUE must be 
based on the record and the law that existed at the time of 
the prior decision.  See Russell and Porter, both supra.

In the absence of the kind of error of fact or law which 
would compel the conclusion that the result would have been 
manifestly different but for the error, there is simply no 
basis upon which to find CUE in the August 1997 Board 
decision.  Accordingly, the veteran's motion is denied. 

VI.  Veterans Claims Assistance Act of 2000

As a final note, the Board points out that it is not required 
to discuss the Veterans Claim Assistance Act of 2000 (VCAA) 
with respect to this aspect of the veteran's appeal.  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2005).  The Court has held that the provisions of the VCAA 
do not apply to a claim based on a previous decision having 
been the result of CUE.  See Livesay v. Principi, 15 Vet. 
App. 165 (2001) (en banc).  The Court found that an attempt 
to obtain benefits based on an allegation of CUE "is 
fundamentally different from any other kind of action in the 
VA adjudicative process."  Livesay, 15 Vet. App. at 178.  As 
such, an allegation of CUE does not represent a "claim" but 
rather is a collateral attack on a final decision.  The 
provisions of the VCAA, therefore, are not applicable to the 
adjudication of the issue of CUE in a prior final decision.




ORDER

The appeal is denied.




                       
____________________________________________
	J. CONNOLLY JEVTICH
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs



